United States Court of Appeals
                                                              Fifth Circuit
                                                            F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                  December 21, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-60108
                          Summary Calendar


                       ELVIA GATICA JIMENEZ,

                                                         Petitioner,

                               versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                         Respondent.


                 Petition for Review of an Order
               of the Board of Immigration Appeals
                           (A95 297 463)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Elvia Gatica Jimenez petitions for review of a 9 September

2004 Board of Immigration Appeals order denying her motion for

reconsideration of the BIA’s 9 June 2004 decision.       The latter

dismissed Gatica’s appeal of the Immigration Judge’s order of

removal.   Pursuant to 8 U.S.C. § 1229b(b), Gatica had filed an

application for cancellation of removal, which the IJ determined

Gatica withdrew.   After the BIA dismissed Gatica’s appeal of the



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
IJ’s   order,   it   concluded   her     motion    for   reconsideration   was

untimely filed.      Gatica has not filed a petition with this court

for review of the BIA’s 9 June 2004 decision.

       Gatica reiterates the contention, made in her appeal of the

IJ’s order, that her application for cancellation of removal was

withdrawn by her attorney without her knowing consent.               She does

not address the BIA’s conclusion, in its 9 September 2004 order,

that her motion for reconsideration was untimely.

       An alien may seek review of a final order of removal by filing

a petition for review with this court within 30 days of the date of

the final order.      See 8 U.S.C. §§ 1252(a)(1), (b)(1) (2000).             A

timely   petition    for   review   is     a    jurisdictional   requirement;

accordingly, the lack of a timely petition deprives this court of

jurisdiction to review a BIA decision.             Karimian-Kaklaki v. INS,

997 F.2d 108, 111 (5th Cir. 1993).             The BIA’s denial of an appeal

and its denial of a motion to reconsider are two separate final

orders, each of which requires its own petition for review.             Stone

v. INS, 514 U.S. 386, 394 (1995).

       As noted, Gatica failed to file a petition for review of the

BIA’s 9 June 2004 decision dismissing her appeal of the IJ’s order

of removal; therefore, we lack jurisdiction to consider Gatica’s

contention that she did not voluntarily withdraw her application

for cancellation of removal.           See Karimian-Kaklaki, 997 F.2d at

111.


                                       2
     We have jurisdiction to consider only the propriety of the

BIA’s   9   September   2004   order   denying   Gatica’s   motion   for

reconsideration of the 9 June 2004 decision.         As noted, Gatica

addresses neither that motion nor the basis upon which the BIA

denied it; this has the same effect as if Gatica had not challenged

the BIA’s decision.     See Soadjede v. Ashcroft, 324 F.3d 830, 833

(5th Cir. 2003); Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).

                                                              DENIED




                                   3